ITEMID: 001-84117
LANGUAGEISOCODE: ENG
RESPONDENT: UKR
BRANCH: CHAMBER
DATE: 2007
DOCNAME: CASE OF LEBEDEVA v. UKRAINE
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1
JUDGES: Peer Lorenzen
TEXT: 4. The applicant was born in 1950 and lives in Kharkiv.
5. The applicant is the grandmother of a minor P.E. born in 1990. After the death of her daughter, her son-in-law, P.V., did not allow her to see P.E.
6. On 10 January 1997 the applicant instituted proceedings against P.V., seeking permission to see her granddaughter regularly.
7. On 3 December 1999 the Ordzhonikidzevsky District Court of Kharkiv (hereafter “the Ordzhonikidzevsky Court”) allowed the applicant's claim in part.
8. On 18 January 2000 the Kharkiv Regional Court quashed this decision and remitted the case for a fresh consideration.
9. On 7 July 2000 Ordzhonikidzevsky Court found against the applicant.
10. On 5 September 2000 the Kharkiv Regional Court quashed this decision and remitted the case for a fresh consideration.
11. On 20 June 2001 the Frunzensky District Court of Kharkiv allowed the applicant's claim in part.
12. On 9 January 2002 the Kharkiv Regional Court of Appeal quashed this decision and terminated the proceedings and left the applicant's claim without consideration as she had not used the possibility of extrajudicial settlement of the dispute before the Tutelage Board. The applicant was informed that she could re-lodge her claim after exhausting this possibility.
13. On 14 August 2002 the Supreme Court upheld the ruling of the Kharkiv Regional Court of Appeal, thereby terminating the proceedings. The applicant received the copy of this ruling by regular mail on 7 October 2002.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
